Exhibit 10.12


NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION
 
DESCRIPTION OF NON-EMPLOYEE DIRECTOR
COMPENSATION ARRANGEMENTS
 
Overview
 
NTIC’s non-employee directors currently consist of Pierre Chenu, Soo Keong Koh,
Ph.D., Sunggyu Lee, Ph.D., Ramani Narayan, Ph.D., Richard J. Nigon, Mark J.
Stone and Konstantin von Falkenhausen.  NTIC uses a combination of cash and
long-term equity-based incentive compensation in the form of annual stock option
grants to attract and retain qualified candidates to serve on the Board of
Directors.
 
Annual Retainers; Meeting Fees
 
Each non-employee director receives an annual retainer of $10,000 for services
rendered as a director of NTIC.  The annual retainer is paid quarterly.  NTIC’s
Chairman of the Board receives an additional annual retainer of $15,000, the
Chair of the Audit Committee receives an additional annual retainer of $5,000
and other members of the Audit Committee received an additional annual retainer
of $4,000.  Each non-employee director also receives $1,000 for each Board and
strategy review meeting attended and $1,000 for each Audit Committee,
Compensation Committee and Nominating and Corporate Governance Committee meeting
attended.  No director, however, will earn more than $1,000 per day in Board,
Board committee and strategy review meeting fees.  Any director that is an
employee of NTIC (G. Patrick Lynch) does not receive any retainer or Board or
Committee meeting fees.
 
Stock Options
 
Each non-employee director is automatically granted a five-year non-qualified
option to purchase 4,000 shares of NTIC common stock in consideration for their
services as directors of NTIC and the Chairman of the Board is automatically
granted an additional five-year non-qualified option to purchase 2,000 shares of
NTIC common stock in consideration for his services as Chairman on the first day
of each fiscal year.  Each non-employee directors who is elected or appointed to
the Board following the first day of the fiscal year receives an automatic grant
of an option to purchase a pro rata portion of 4,000 shares of NTIC common stock
calculated by dividing the number of months remaining in the fiscal year at the
time of election or appointment divided by 12, which options are automatically
granted at the time of the new director’s election or appointment.  Each
automatically granted option becomes exercisable, in full on the one-year
anniversary of the date of its grant.  The exercise price of such option is
equal to the fair market value of a share of NTIC common stock on the date of
grant.  All such options are granted under the Northern Technologies
International Corporation Amended and Restated 2007 Stock Incentive Plan.
 
Reimbursement of Expenses
 
All of directors of NTIC are reimbursed for travel expenses for attending
meetings and other miscellaneous out-of-pocket expenses incurred in performing
their Board functions.
 
Indemnification Agreements
 
NTIC has entered into agreements with all of its directors under which NTIC is
required to indemnify them against expenses, judgments, penalties, fines,
settlements and other amounts actually and reasonably incurred, including
expenses of a derivative action, in connection with an actual or threatened
proceeding if any of them
 
 
 

--------------------------------------------------------------------------------

 
may be made a party because he or she is or was a director of NTIC.  NTIC will
be obligated to pay these amounts only if the director acted in good faith and
in a manner that he or she reasonably believed to be in or not opposed to NTIC’s
best interests.  With respect to any criminal proceeding, NTIC will be obligated
to pay these amounts only if the director had no reasonable cause to believe his
or her conduct was unlawful.  The indemnification agreements also set forth
procedures that will apply in the event of a claim for indemnification.
 
Consulting Arrangements
 
NTIC paid consulting fees to Bioplastic Polymers LLC, an entity which is owned
by Ramani Narayan, Ph.D., in the aggregate amount of $100,000 and royalty fees
in an aggregate amount of $7,745 during the fiscal year ended August 31,
2012.  The consulting services rendered by Bioplastic Polymers LLC related to
research and development associated with various new technologies.  The royalty
fees were paid pursuant to an oral agreement pursuant to which NTIC has agreed
to pay Bioplastic Polymers LLC and Dr. Narayan in consideration of the transfer
and assignment by Biopolymer Plastics LLC and Dr. Narayan of certain
biodegradable polymer technology to NTIC, an aggregate of three percent of the
gross margin on any net sales of products incorporating the biodegradable
polymer technology transferred to NTIC by Bioplastic Polymers LLC and Dr.
Narayan for a period of 10 years, provided that if a patent for or with respect
to biodegradable polymer technology is issued before the expiration of such 10
year period, then NTIC will until the expiration of such patent pay to
Bioplastic Polymers LLC and Dr. Narayan an aggregate three percent of the
biodegradable polymer technology gross margin attributable to such patent.
 